Citation Nr: 1508075	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right leg varicose veins, status post ligation and stripping [herein varicose veins], prior to October 3, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for the Veteran's varicose veins and established a noncompensable (0 percent) disability rating, effective December 29, 2006.  Subsequently, a January 2013 rating decision increased the disability rating to 10 percent, effective October 3, 2012.  

The Veteran requested a Board hearing on his August 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), but withdrew his hearing request in a May 2012 statement.  

The Veteran's claim was previously remanded by the Board in August 2012 and July 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, throughout the period on appeal that is prior to October 3, 2012, the Veterans service-connected varicose veins were manifested by aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  

2.  Throughout the period on appeal, the Veteran's service-connected varicose veins were not manifested by persistent edema, subcutaneous induration, persistent ulceration or massive board-like edema.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, throughout the period on appeal that is prior to October 3, 2012, the criteria for a 10 percent disability rating, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7120 (2014).  

2.  Throughout the period on appeal, the criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7120 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records are of record, as well as VA treatment records and private medical records.  With respect to private treatment records, a negative reply to a request for private medical records was received from Thompson Chiropractors in June 2007.  The Veteran listed on a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated December 2006 the date of treatment for this provider as "circa 1983-1984" and the condition treated as low back.  As such, while it does not appear that the Veteran was notified of the inability to obtain the private medical records from Thompson Chiropractors pursuant to 38 C.F.R. § 3.159(e) (2014), remand is not required because the Veteran indicated such records are not relevant to the issue on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  In sum, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The Veteran's claim was previously remanded by the Board in August 2012 and July 2014 and the Board finds that there has been substantial compliance with the relevant remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The August 2012 Board remand requested VA treatment records be obtained, which they were, and a VA examination be conducted, which was conducted in October 2012.  A remand directive requested clarification from the Veteran as to whether he received VA treatment in the 1960s or 1970s; such was accomplished in an August 2012 letter.  With respect to the July 2014 Board remand, the only directive related to allowing the Veteran's representative to complete a VA Form 646 (Statement of Accredited Representative in Appealed Case), which was completed in September 2014.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  The Veteran was afforded VA examinations in October 2012 and November 2014.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  Legal Criteria

The Veteran's service-connected varicose veins are rated under Diagnostic Code 7120.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2014).  The March 2008 rating decision assigned a noncompensable (0 percent) disability rating based on a lack of "any current complaints associated with the condition."  The January 2013 rating decision assigned a 10 percent disability rating, effective October 3, 2012, based on aching in leg after prolonged walking and standing, with symptoms relieved by compression hosiery.  

Under Diagnostic Code 7120, a noncompensable (0 percent) disability rating is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent disability rating is assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent disability rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent disability rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent disability rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent disability rating is assigned for massive board-like edema with constant pain at rest.  

III.  Analysis

On the Veteran's December 2006 informal claim and May 2007 formal claim (VA Form 21-526 (Veteran's Application for Compensation or Pension)), a condition was listed of right leg.  On the May 2007 formal claim, the Veteran also noted being treated in-service for varicose veins right leg.

A June 2007 VA treatment note, which noted it was the Veteran's initial visit, noted under the review of systems section no leg edema.  Under the physical exam section for extremities, no edema was noted.  Under the skin section, no abnormal findings were noted.  An assessment was noted of a history of varicose vein stripping 1968 and 1970.  A July 2007 VA treatment note (Agent Orange Registry Evaluation) noted under the systems review section for skin no complaints.  Under the physical examination section for skin, no specific rash or discharge was noted.  Under the extremities section, noted was "some scarring and pigmentation of the right leg from [the Veteran's] previous varicose vein surgery; no significant varicose veins present now."  A January 2008 VA treatment note, under the objective section for extremities, noted no edema.  An assessment was again noted of a history of varicose vein stripping 1968 and 1970.  A July 28, 2008 VA treatment note stated "[s]till with [right] leg edema and varicose vein behind [right] leg, no pain no [shortness of breath]."  Under the objective section for extremities, "varicose vein prominent behind [right] knee and upper medial leg" was noted.  An assessment was noted of a history of varicose vein stripping 1968 and 1970 and residual varicose vein right posterior knee and upper medial leg.  Under the plan section, it was noted to "continue [right] leg exercises and support hose for long trips and prolonge[d] standing."  

In the Veteran's August 2008 Notice of Disagreement, the Veteran stated that he "still [has] varicose veins in my right leg."  

A February 2009 VA treatment note, under the objective section for extremities, noted no edema and "big varicose veins behind knee[], smaller legs right" and that the Veteran wanted a knee brace.  An assessment was noted of a history of varicose vein stripping 1968 and 1970 and residual varicose vein right posterior knee big and upper medial leg.  Under the plan section, it was noted "knee brace for [right] knee varicose, with support hose."  Another February 2009 VA treatment noted included a diagnosis of varicose veins and stated that the Veteran was measured for a right knee brace.

On the Veteran's August 2009 VA Form 9, the Veteran stated that "I still have varicose veins and problems with my right leg."  

A November 2009 VA treatment note, under the objective section for extremities, noted no edema and "[right] leg superficial varicose veins not tender."  The assessment provided was the same as the February 2009 VA treatment note.  A May 2010 VA treatment note noted right knee pain and that the Veteran's walking was limited by knee pain.  Under the objective section for extremities, no edema, right knee mild tenderness and no effusion was noted.  The assessment provided was the same as the February 2009 VA treatment note.  An October 2010 VA treatment note contained an assessment that was the same as the February 2009 VA treatment note.  December 2010, July 2011, August 2011, December 2011 and July 2012 VA treatment notes all noted no edema with respect to the Veteran's extremities.  December 2010, July 2011, December 2011 and July 2012 VA treatment notes contained the same assessment as the February 2009 VA treatment note.  

The Veteran was afforded a VA examination in October 2012.  A diagnosis was provided of "[v]aricose veins of lower extremities with inflammation (Right Lower Extremity)," with a date of diagnosis of October 2012.  Other diagnoses noted referenced ligation, division and/or excision of right lower extremity varicose veins in 1968 and 1978.  The examination report noted that the Veteran complained of constant weakness in both lower extremities and intermittent numbness of toes of the right lower extremity with prolonged standing.  Aching and fatigue in leg after prolonged standing or walking was noted in both extremities and symptoms relieved by compression hosiery was noted in the right extremity.  It was noted that the Veteran regularly used a knee brace, as well as constantly used support socks and gel insoles.  It was noted that the knee brace for the right lower extremity was used to help limit pain of the right popliteal area associated with varicosities.  The support socks were noted as used to help limit pain in the right lower extremity and the gel insoles were noted as used to help limit pain of lower extremities and for energy.  It was noted that the Veteran had scars (surgical or otherwise) that were related to the previous diagnoses, but that they were not painful or unstable and that the total area was not greater than 39 square centimeters; it was later noted that the scars were non tender and consistent with previous varicosity surgery of the right lower extremity.  The examination report further noted that no rashes, ulcerations or discolorations of the lower extremity were present.  No edema of the lower extremity was noted.  The examination report also noted for the right lower extremity "[p]ositive cluster of mildly tender varicosities at right poplit[]eal area extending to upper right calf laterally."  Under the functional impact section, it was noted that the Veteran's varicose veins impacted his ability to work, that the Veteran worked part-time and prolonged standing caused right lower extremity pain and numbness of the right toes.  The examination report further noted that while the Veteran had regular use of compression hosiery, this did not completely resolve his right lower extremity pain.  The examination report also contained a medical opinion and under the rationale section noted that the Veteran reported increasing the weight bearing to his left lower extremity "in order to relieve pressure off [right lower extremity] caused by the varicosities during periods of prolonged standing."  

The Veteran was afforded another VA examination in November 2014.  A November 2014 email from the examiner noted that he reviewed the Veteran's VBMS claims file.  A diagnosis was noted of varicose veins on the right side.  The examination report noted that the Veteran stated he continued to have varicose veins and that occasionally his leg gets numb and "it doesn't feel like the circulation is good."  The examination report noted that the Veteran was not followed with a provider for his varicose veins and that he was not on any medication.  The examination report noted aching and fatigue in leg after prolonged standing and walking on the right extremity and that symptoms were relieved by elevation of the extremity.  The examination report noted that the Veteran had prominent varicose veins on the back of his lower right leg that were non tender and that there were no surrounding skin changes.  Under the functional impact section, it was noted that the Veteran's varicose veins did not impact his ability to work.  

Based on the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability rating is warranted for the Veteran's service-connected varicose veins throughout the period on appeal, as the overall disability picture most closely reflects the criteria for a 10 percent disability rating.  A 10 percent disability rating is warranted under Diagnostic Code 7120 for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  The July 28, 2008 VA treatment note, under the objective section for extremities and the assessment section, referenced varicose veins of the right lower extremity.  Under the plan section, it was noted that "continue [right] leg exercises and support hose for long trips and prolonge[d] standing."  While this note does not explicitly reference aching and fatigue after prolonged standing or walking, with symptoms relieved by compression hosiery (as required for a 10 percent disability rating), the note does reference support hose for prolonged standing and it is reasonable to infer that if the Veteran needed support hose for prolonged standing, it was because he had symptoms such as aching or fatigue after prolonged standing and that the support hose provided relief of symptoms.  Additionally, the note stated to "continue [right] leg exercises and support hose," suggesting that Veteran had previously been using support hose.  Moreover, the Veteran was not examined by VA until October 2012, which is not the fault of the Veteran.  That examination report confirmed that the Veteran had aching and fatigue after prolonged standing or walking with respect to both extremities and symptoms relieved by compression hosiery were noted in the right extremity.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows that, prior to October 3, 2012, the Veteran's service-connected varicose veins met or approximated the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7120 (2014).    

The Board further finds that a disability rating greater than 10 percent is not warranted at any time throughout the period on appeal.  A 20 percent disability rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  In short, a higher disability rating requires persistent edema.  Various VA treatment records included negative findings for extremity edema.  See January 2008, February 2009, November 2009, May 2010, December 2010, July 2011, August 2011, December 2011 and July 2012 VA treatment notes.  The October 2012 VA examination report also noted no edema of the lower extremities was present.  The November 2014 examination report was silent as to any mention of edema.  It appears that the only finding of edema was in the July 28, 2008 VA treatment note, which referenced "[s]till with [right] leg edema and varicose vein."  Reviewing the evidence of record, while the July 28, 2008 VA treatment note referenced edema, no prior or subsequent medical records noted edema.  As such, the Board concludes that the Veteran's service-connected varicose veins have not been manifested by persistent edema at any point in time covered by this appeal.  Persistent edema is a required manifestation for a 20 percent disability rating under Diagnostic Code 7120.  Higher disability ratings require, at a minimum, persistent edema (40 percent), persistent edema or subcutaneous induration (60 percent) or massive board-like edema (100 percent), which have not been shown by the evidence of record.  As such, the Board concludes that entitlement to a disability rating in excess of 10 percent, at any point of the period on appeal, is not warranted.    

The Board additionally notes that while the October 2012 VA examination report noted the presence of scars related to the Veteran's service-connected varicose veins, the scars were noted not to be painful or unstable and that the total area was not greater than 39 square centimeters.  As such, the rating criteria for scars set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007) are not applicable.  

In sum, the Board finds that, throughout the period on appeal, a disability rating of 10 percent, but not higher, is warranted for the Veteran's service-connected varicose veins.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7120 (2014).  

IV. Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected varicose veins are manifested by symptoms such as aching and fatigue in the right lower extremity after prolonged standing or walking, which are symptoms specifically contemplated by Diagnostic Code 7120.  Given that the rating schedule contemplates the Veteran's symptoms, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected varicose veins because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  

V.  Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran or his representative have not argued, and the evidence of record does not suggest, that his service-connected varicose veins have resulted in an inability to secure or follow a substantially gainful occupation.  While the October 2012 VA examination report indicated that the Veteran's service-connected varicose veins had an impact on the Veteran's ability to work, the examination report does not indicate that such impact resulted in an inability to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.

	(CONTINUED ON NEXT PAGE)



ORDER

Throughout the period on appeal that is prior to October 3, 2012, entitlement to an initial disability rating of 10 percent for the Veteran's service-connected varicose veins is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected varicose veins is denied.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


